UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
DERRICK HAMILTON,                                                   15 CV 4574 (CBA) (SJB)

                                  Plaintiff,

                 -against-

THE CITY OF NEW YORK, et al.,

                                  Defendants.
----------------------------------------------------------------x




                                MEMORANDUM OF LAW IN SUPPORT
                                OF DEFENDANT DETECTIVE LOUIS
                                 SCARCELLA’S MOTION IN LIMINE




                                                                    LAW OFFICE OF
                                                                    RICHARD E. SIGNORELLI
                                                                    52 Duane Street, 7th Floor
                                                                    New York, NY 10007
                                                                    Telephone:    212 254 4218
                                                                    Facsimile:    212 254 1396
                                                                    rsignorelli@nycLITIGATOR.comK
                                                                    www.nycLITIGATOR.comK

                                                                    Attorneys for Defendant
                                                                    Detective Louis Scarcella (Ret.)
                                                  TABLE OF CONTENTS
                                                                                                                                       Page

PRELIMINARY STATEMENT ....................................…...................................................................1

RELEVANT BACKGROUND ....................................…...................................................................1

ARGUMENT...........................................................…….…............................................................3

          POINT I

          HAMILTON SHOULD BE PRECLUDED FROM
          INTRODUCING ANY EVIDENCE OF OTHER BAD ACTS
          AGAINST DET. SCARCELLA UNDER FED. R. EVID. 404(b)............................................3

          A.        The Other Bad Acts Evidence Is Not Relevant To Any Issue In This
                    Case And Is Being Used For An Improper Purpose.....................................................5

          B.        The Other Bad Acts Evidence Is Not Admissible To Establish Any
                    Pattern Of Conduct By Det. Scarcella...........................................................................6

                    1.         OSI Investigation Evidence..........................................................................7

                    2.         Unrelated Criminal Cases Evidence...............................................................7

                    3.         Disciplinary Records....................................................................................12

          C.        Any Probative Value That The Other Bad Acts Evidence Can Possibly
                    Have Is Substantially Outweighed By The Risks Of Unfair Prejudice
                    And Other Harms.........................................................................................................12

                    1.         The Other Bad Acts Evidence Has No Probative Value.............................13

                    2.         The Risks Of Unfair Prejudice And Other Harms Substantially
                               Outweigh Any Probative Value That The Other Bad Acts Evidence
                               Can Possibly Have......................................................................................17
          POINT II

          HAMILTON SHOULD BE PRECLUDED FROM CALLING
          ANY WITNESS ON HIS IMPEACHMENT WITNESS LIST
          AND USING ANY OTHER EXTRINSIC EVIDENCE FOR
          IMPEACHMENT PURPOSES UNDER FED. R. EVID. 608(b)..........................................20

          POINT III

          HAMILTON SHOULD BE PRECLUDED FROM
          INTRODUCING ANY EVIDENCE THAT WAS
          NOT PREVIOUSLY PRODUCED IN DISCOVERY...........................................................21

          POINT IV

          HAMILTON SHOULD BE PRECLUDED FROM
          INTRODUCING EVIDENCE OR MENTIONING THAT
          DET. SCARCELLA MAY BE INDEMNIFIED BY THE CITY...........……........................23

          POINT V

          JOINDER IN CO-DEFENDANTS’ MOTIONS IN LIMINE..............................................24

CONCLUSION..................…….…....................................................................................................24




                                                                 ii
                                 PRELIMINARY STATEMENT

               Defendant Detective Louis Scarcella (Ret.) (“Det. Scarcella”) respectfully submits

this memorandum of law in support of his motion in limine for an order:

       (1) precluding plaintiff Derrick Hamilton (“Hamilton”) from:

               (a) introducing at trial any evidence of other bad acts against Det. Scarcella under

               Fed. R. Evid. 404(b);

               (b) calling any witness on his impeachment witness list to testify at trial and

               introducing at trial any other extrinsic evidence of other bad acts for impeachment

               purposes under Fed. R. Evid. 608(b);

               (c) introducing at trial any evidence that was not previously produced in

               discovery; and

               (d) introducing evidence or mentioning at trial that Det. Scarcella may be

               indemnified by the City of New York (“City”) for any potential liability he may

               have in this case; and

       (2) granting such other and further relief as the Court deems just and proper.1

                                 RELEVANT BACKGROUND

               Hamilton’s claims in this case arise out of his prosecution and conviction for

the murder of Nathaniel Cash on January 4, 1991. Hamilton alleges, inter alia, that Det.

Scarcella, Detective Frank DeLouisa, Investigator Joseph Ponzi, and Assistant District Attorney

Ann Gutman threatened and coerced a witness named Jewel Smith (“Smith”) to falsely implicate

him in the shooting.



       1
         Det. Scarcella also adopts by reference and joins in any other motions in limine filed by
his co-defendants in this action to the extent such motions are applicable to him.
               Hamilton’s repeated efforts during the years of his incarceration to directly and

collaterally attack his conviction failed in both the state and federal courts. E.g., Hamilton v.

Herbert, 2004 U.S. Dist. LEXIS 590 (E.D.N.Y. Jan. 16, 2004).

               In or around early 2014, the Kings County District Attorney’s (“KCDA”)

Conviction Review Unit (“CRU”) began reviewing Hamilton’s conviction. CRU ultimately

found that Smith’s testimony concerning how the shooting transpired was inconsistent with the

crime scene evidence and the medical evidence. In light of its findings, CRU determined that

Smith’s testimony concerning the shooting was not reliable and that Hamilton’s conviction

should be vacated since it was based on that testimony.

               Significantly, CRU did not find that Det. Scarcella or anyone else had threatened

Smith or coerced her testimony. There was no finding that Det. Scarcella did anything illegal or

improper in connection with the Cash homicide investigation.

               Notably, all the crime scene evidence and medical evidence were available to

Hamilton at the time of his trial. At trial, Sergeant Liam Ahern, an officer from the New York

City Police Department’s (“NYPD”) Crime Scene Unit, testified at length about the ballistics

evidence in the case. All the ballistics evidence was admitted into evidence. Detective Thomas

Natale from the NYPD Ballistics Section also testified at trial as a ballistics expert concerning

the ballistics evidence in the case. Hamilton thus could have argued and probed on cross-

examination of these witnesses the theory that the ballistics evidence was inconsistent with

Smith’s account of the shooting.2


       2
          Hamilton’s trial counsel in fact asked Det. Natale on cross-examination: “Based upon
your examination, could there have been more than two firearms used?” Det. Natale responded,
“It’s a possibility.”

                                                   2
                Det. Scarcella was not involved in and had no responsibility for gathering and

examining the ballistics evidence and did not testify about the ballistics evidence at trial. He

acted properly and legally at all times during the course of the Hamilton case.

                                            ARGUMENT

                For the reasons discussed below, Hamilton should be precluded from: (1)

introducing at trial any evidence of other bad acts against Det. Scarcella under Fed. R. Evid.

404(b); (2) calling any witness on his impeachment witness list to testify at trial and introducing

at trial any other extrinsic evidence of other bad acts for impeachment purposes under Fed. R.

Evid. 608(b); (3) introducing at trial any evidence that was not previously produced in discovery;

and (4) introducing evidence or mentioning at trial that Det. Scarcella may be indemnified by the

City for any potential liability he may have in this case.

                                               POINT I

                      HAMILTON SHOULD BE PRECLUDED FROM
                  INTRODUCING ANY EVIDENCE OF OTHER BAD ACTS
                 AGAINST DET. SCARCELLA UNDER FED. R. EVID. 404(b)

                Hamilton should be precluded from introducing evidence of any other bad acts

against Det. Scarcella at trial.

                Hamilton seeks to introduce a host of evidence concerning alleged misconduct by

Det. Scarcella in numerous other completely unrelated matters. Specifically, Hamilton seeks to

introduce the following bad acts evidence against Det. Scarcella:

                (1) Evidence concerning alleged improprieties by Det. Scarcella in connection

                with an investigation by the Department of Education Office of Special

                Investigations (“OSI”) of alleged tampering with the Regents exam at Cobble Hill

                                                   3
                High School (“OSI Investigation Evidence”). Det. Scarcella, who worked as an

                OSI investigator after he retired from the NYPD, was involved in the investigation

                from approximately April 2004 to May 2005.

                (2) Evidence concerning alleged misconduct by Det. Scarcella in connection with

                numerous unrelated criminal cases, including the cases of Sundhe Moses, David

                Ranta, John Bunn, Rosean Hargrove, Shabaka Shakur, Nelson Cruz, James

                Jenkins, Jabbar Washington, Shawn Williams, Linwood Wright, Robert Hill,

                Alvena Jenette, Darryl Austin, Robert Logan, and Vanessa Gathers (“Unrelated

                Criminal Cases Evidence”).

                (3) Det. Scarcella’s personnel and disciplinary records (“Disciplinary Records”).

(The OSI Investigation Evidence, the Unrelated Criminal Cases Evidence, and the Disciplinary

Records are referred to collectively herein as the “Other Bad Acts Evidence”).

                Fed. R. Evid. 404(b)(1) prohibits the use of evidence of other bad acts “to prove a

person’s character in order to show that on a particular occasion the person acted in accordance

with the character.” Such evidence may be used for a purpose other than to show a person’s

propensity, but only if it is relevant and satisfies Fed. R. Evid. 403's balancing test, i.e., “if the

probative value of the evidence is not substantially outweighed by the risk of unfair prejudice”

and other harms. United States v. Garcia, 291 F.3d 127, 136 (2nd Cir. 2002) (citations and

quotation marks omitted); see Fed. R. Evid. 403 (relevant evidence may be excluded “if its

probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence”).

                                                    4
               Essentially, to be admissible, evidence of other bad acts “must be (1) offered for a

proper purpose; (2) relevant; and (3) substantially more probative than prejudicial. In addition,

(4) at the defendant’s request, the district court should give the jury an appropriate limiting

instruction.” United States v. Downing, 297 F.3d 52, 58 (2nd Cir. 2002) (citations omitted).

               For the reasons discussed below, none of the Other Bad Acts Evidence is

admissible. Hamilton should be precluded from presenting any of this evidence at trial.

A.     The Other Bad Acts Evidence Is Not Relevant To Any Issue In This
       Case And Is Being Used For An Improper Purpose

               The Other Bad Acts Evidence is not relevant to any issue in this case and is being

used for an improper purpose.

               “[T]he incidents alleged in the complaint are what is on trial, not the conduct of

[Det. Scarcella] at other times and places and under other circumstances.” Boykins v. City of

New York, 2017 U.S. Dist. LEXIS 193768, at *10-11 (E.D.N.Y. Nov. 22, 2017). Evidence of

Det. Scarcella’s alleged misconduct in connection with the OSI investigation and in other

unrelated criminal cases is not relevant to any issue in this case and is being used improperly to

show his propensity to commit the misconduct alleged in this case. To the extent Hamilton

intends to offer evidence of civilian complaints from the Disciplinary Records, that evidence is

likewise not relevant to any issue in this case and would only serve to improperly show Det.

Scarcella’s propensity to commit the misconduct alleged in this case.3

               Accordingly, none of the Other Bad Acts Evidence is admissible. See Berkovich




       3
        Hamilton has not specified which documents or what information from the Disciplinary
Records he plans to use.

                                                   5
v. Hicks, 922 F.2d 1018, 1022 (2nd Cir. 1991) (“Under Rule 404(b), wrongful acts evidence may

not be admitted merely to show the defendant’s propensity to commit the act in question.”);

United States v. Carboni, 204 F.3d 39, 44 (2nd Cir. 2000) (“Evidence of a crime, wrong, or other

act is not admissible to prove a person’s character in order to show that on a particular occasion

the person acted in accordance with the character.”) (quoting Rule 404(b)).

B.     The Other Bad Acts Evidence Is Not Admissible To Establish Any
       Pattern Of Conduct By Det. Scarcella

               The Other Bad Acts Evidence is not admissible to establish any pattern of conduct

by Det. Scarcella.

               Evidence of other bad acts may be admitted to establish a “pattern of conduct” if

they “shared ‘unusual characteristics’ with the acts charged, thereby evidencing a unique scheme

or pattern.” United States v. Benedetto, 571 F.2d 1246, 1249 (2nd Cir. 1978); see Berkovich, 922

F.2d at 1022. To meet this requirement, “much more is demanded than the mere repeated

commission of [acts] of the same class, such as repeated burglaries or thefts. The device used

must be so unusual and distinctive as to be like a signature.” Benedetto, 571 F.2d at 1249

(quoting McCormick, Evidence § 190, at 449 (2d ed. 1972) (emphasis in original)); see Garcia,

291 F.3d at 137 (proffering party “may not . . . offer, carte blanche, any prior act of the defendant

in the same category of crime”); Bermudez v. City of New York, U.S. Dist. Ct. E.D.N.Y. Case

No. 15-CV-3240 (KAM) (RLM), Memorandum and Order filed on January 8, 2019 (“Bermudez

Decision”) at 18 (proffering party must show “[m]ore than the ‘mere repeated commission’ of

some act”).

               Hamilton cannot make that showing here. The Other Bad Acts Evidence consists



                                                  6
mainly of unproven allegations of misconduct by Det. Scarcella. But even if it is assumed that

these allegations can be proven, they do not share the requisite “unusual characteristics” with the

alleged misconduct in this case.

       1.      OSI Investigation Evidence

               The OSI investigation of alleged tampering with the Regents exam at Cobble Hill

High School occurred more than fourteen years ago. That investigation has nothing to do with

this case. It is completely unrelated to any police work that Det. Scarcella performed as a

member of the NYPD. While the Office of the Special Commissioner of Investigation for the

City of New York reviewed the OSI investigation and found fault with aspects of Det.

Scarcella’s work in the investigation, none of the alleged improprieties shares any “unusual

characteristics” with the alleged misconduct in this case.

       2.      Unrelated Criminal Cases Evidence

               The alleged misconduct by Det. Scarcella in the unrelated criminal cases do not

share any “unique characteristics” with his alleged misconduct in this case. For example,

Shabaka Shakur, Sundhe Moses, Nelson Cruz, and Vanessa Gathers were each convicted based

in part on confessions they gave which they later claimed were fabricated or coerced by Det.

Scarcella. This case does not involve a confession. Hamilton does not claim that Det. Scarcella

fabricated or coerced any confession from him.

               None of the other unrelated criminal cases share any “unique characteristics” with

this case either. For example:

               •       In the Jabbar Washington case, a witness who had identified Washington

                       from a lineup later disputed that she identified him as the perpetrator. This


                                                  7
                       information was not disclosed to the defense, which the KCDA conceded

                       was a Brady violation. While Det. Scarcella was accused of giving

                       testimony that misleadingly suggested that the witness had identified

                       Washington as the perpetrator, there was no allegation that he had

                       threatened and coerced the witness to make a false identification.

               •       In the Rosean Hargrove case, a victim who survived the shooting

                       identified Hargrove as one of the shooters. There was no allegation that

                       Det. Scarcella threatened or coerced the witness to falsely identify

                       Hargrove or that he did anything improper to procure the identification. In

                       fact, at a hearing on the co-defendant John Bunn’s § 440.10 motion, the

                       witness stood by his identification testimony at trial and reiterated that

                       Hargrove was one of the shooters.4 Without alleging that Det. Scarcella

                       did anything improper to procure the identification in his case, Hargrove

                       instead argued in his § 440.10 motion that he was entitled to a new trial in

                       light of “new evidence” of alleged misconduct by Det. Scarcella in other

                       cases (e.g., the David Ranta case). See People v. Hargrove, 162 A.D.3d

                       25, 43 (2nd Dep’t 2018).5


       4
        People v. Bunn, N.Y. Sup. Ct., Kings Cty., Indict. No. 10150-91, Decision and Order
dated Nov. 22, 2016 at 5 (“Mr. Crosson testified at trial that the defendants were the individuals
who shot him and his friend and reiterated that at the hearing.”).
       5
          The Hargrove court evaluated Hargrove’s claim under the newly-discovered evidence
standard in CPL 440.10(1)(g), which provides that a motion for a new trial should be granted if
the court finds that

               [n]ew evidence has been discovered since the entry of a judgment .

                                                   8
               •      John Bunn is the co-defendant in the Hargrove case who was identified by

                      the survivor-victim as the other shooter. As in the Hargrove case, there

                      was no allegation that Det. Scarcella threatened or coerced the witness to

                      falsely identify Bunn or that he did anything improper to procure the

                      identification. In fact, as noted above, at a hearing on Bunn’s § 440.10

                      motion the witness stood by his identification testimony at trial and

                      reiterated that Bunn and Hargrove were the shooters (see infra n.4).

                      Without alleging that Det. Scarcella did anything improper to procure the

                      identification in his case, Bunn like Hargrove instead argued in his §

                      440.10 motion that he was entitled to a new trial in light of “new

                      evidence” of alleged misconduct by Det. Scarcella in other cases (e.g., the

                      David Ranta case). See People v. Bunn, N.Y. Sup. Ct., Kings Cty., Indict.

                      No. 10150-91, Decision and Order dated Nov. 22, 2016 (“Bunn Decision”)

                      at 12-13.6

               •      Alvena Jennette, Darryl Austin, and Robert Hill were each convicted

                      based on the trial testimony of Teresa Gomez. Upon re-evaluating their


               . . which could not have been produced by the defendant at the trial
               even with due diligence on his part and which is of such a
               character as to create a probability that had such evidence been
               received at the trial the verdict would have been more favorable to
               the defendant[.]

See Hargrove, 162 A.D.3d at 55.
       6
          Both Bunn and Hargrove raised other arguments in their respective § 440.10 motions
that are not pertinent here (such as ineffective assistance of counsel and failure to preserve
exculpatory evidence). See Bunn Decision at 12; Hargrove, 162 A.D.3d at 44.

                                                 9
    cases in 2014, CRU determined that Gomez’s testimony was problematic

    and for that reason (and without finding that Det. Scarcella did anything

    improper in bringing Gomez to the KCDA as a witness) agreed to vacate

    their convictions.

•   In the Shawn Williams case, a witness who identified Williams as the

    person she saw put the gun into his waistband later recanted and claimed

    that she “felt pressure” to make the identification. According to the

    witness, she “felt pressure” to do so because the victim’s mother had told

    her that Williams was the person who killed her son. She also claimed

    that she “felt pressure” from police detectives, including Det. Scarcella.

    However, there is no allegation that Det. Scarcella actually did anything to

    threaten and coerce her to falsely identify Williams.

•   Roger Logan was convicted based in part on the identification testimony

    of a witness named Aisha Jones. Upon re-evaluating his case, CRU

    discovered that Jones had been arrested the day before the shooting and

    was in police custody. It is not apparent what misconduct, if any, Det.

    Scarcella was alleged to have committed in this case.

•   In the David Ranta case, five different witnesses identified Ranta as the

    perpetrator. Ranta also confessed. He subsequently claimed that his

    confession was coerced by Det. Scarcella. It was also discovered that two

    of the witnesses who implicated him were incarcerated felons who were

    allegedly allowed to leave jail, smoke crack cocaine, and have sex with


                              10
                       prostitutes in exchange for their testimony. One witness who picked Ranta

                       from a police lineup later claimed that he was coached to pick the guy with

                       “the big nose”.

               •       In the James Jenkins, the trial judge was critical of the identification

                       procedures used by Det. Scarcella and did not allow the identification of

                       Jenkins to be admitted at trial. Jenkins was convicted nevertheless. In

                       other word, Jenkins was not convicted as a result of any alleged

                       impropriety by Det. Scarcella.

               It is clear from the foregoing that the unproven allegations of misconduct by Det.

Scarcella in the unrelated criminal cases do not share any “unique characteristics” with his

alleged misconduct in this case. That there may be some superficial similarities in some of the

allegations, or that he is accused of engaging in the “same class” of conduct in some cases, is not

enough. For example, it is not enough that he is accused in different cases of conducting

improper identification procedures or procuring witnesses who later recanted their testimonies

and was deemed to be unreliable in hindsight.7 As discussed above, “much more” is needed to

satisfy this requirement “than the mere repeated commission of [acts] of the same class[.]”

Benedetto, 571 F.2d at 1249 (citation omitted).




       7
         It is important to note that in all these cases Det. Scarcella brought the witness to the
KCDA and the KCDA then interviewed and vetted the witness and determined that the witness
was reliable and made the decision to use the witness. For example, Teresa Gomez was
interviewed and vetted extensively by the KCDA (and may have even been polygraphed by the
KCDA). The KCDA, after vetting her, deemed her reliable and authorized her to testify in
multiple murder cases.

                                                  11
       3.      Disciplinary Records

               As noted above, Hamilton has not specified which documents or what information

from the Disciplinary Records he plans to use. There is nothing in the Disciplinary Records that

provides a basis for establishing a pattern of conduct that would permit their use here under Rule

404(b). To the extent Hamilton intends to use evidence of civilian complaints from the

Disciplinary Records, none of those complaints share any “unique characteristics” with the

alleged misconduct in this case. See Bermudez Decision p. 21 (granting motion to preclude use

of defendants’ disciplinary histories because, among other things, “Plaintiff has not specified

what documents in defendants’ disciplinary histories he plans to offer, nor has he described what

pattern of conduct he seeks to prove, nor has he established any other permissible purpose for

admitting this evidence”).

               In sum, the Other Bad Acts Evidence is not admissible to establish any “pattern of

conduct” by Det. Scarcella.

C.     Any Probative Value That The Other Bad Acts Evidence Can Possibly
       Have Is Substantially Outweighed By The Risks Of Unfair Prejudice
       And Other Harms

               Any probative value that the Other Bad Acts Evidence can possibly have is

substantially outweighed by the risks of unfair prejudice, confusing the issues, misleading the

jury, undue delay, and wasting time.

               Even if relevant and otherwise admissible (e.g., as evidence of a “pattern of

conduct”), evidence of other bad acts may be excluded pursuant to Fed. R. Evid. 403 if the

probative value of the evidence is “substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,


                                                 12
or needlessly presenting cumulative evidence.” Fed. R. Evid. 403; see Benedetto, 571 F.2d at

1248-49 (“Once the trial judge has decided that the [prior acts] evidence is relevant . . . the judge

must still weigh the probative value of the evidence against harmful consequences, principally

‘unfair prejudice.’”).

                Here, as discussed below, the Other Bad Acts Evidence has no probative value.

And any probative value that it can possibly have is substantially outweighed by the risks of

unfair prejudice to Det. Scarcella, confusing the issues, misleading the jury, undue delay, and

wasting time.

        1.      The Other Bad Acts Evidence Has No Probative Value

                The Other Bad Acts Evidence consists mainly of unproven allegations that have

no probative value. For example, Sundhe Moses alleged that, to coerce his confession, Det.

Scarcella “struck him in the face, choked him while pressing his head against a wall and blew

cigar smoke in this face.” People v. Moses, 2018 WL 1163796, at *2 (N.Y. Sup. Ct. Kings Cty.

Jan. 11, 2018). He claimed “that he was frightened and that he made the statement because of

Detective Scarcella’s actions.” Id. However, none of these allegations have been proven. As a

matter of fact, the judge in his case found after a hearing that “[t]he prosecution is correct that

some of [Moses’s] more recent claims concerning what Detective Scarcella and the other

detectives did to him seem far-fetched.” Id. at *8.

                As another example, in the Vanessa Gathers case, Gathers’ lawyer claimed that

her confession was coerced by Det. Scarcella. However, while finding that the confession was

problematic and agreeing to vacate her conviction, CRU found that Det. Scarcella did nothing

wrong to obtain her confession. Assistant District Attorney Mark Hale stated in court that the


                                                   13
confession was “a product of permissible pressure” by the police.8

               The Rosean Hargrove case and the John Bunn case are also revealing. Hargrove

and Bunn were co-defendants charged with the same homicide. In the Hargrove case, the court

(ShawnDya L. Simpson, J.) wrote:

               It has been established that the cases of David Ranta, Derrick
               Hamilton, Robert Hill, Alvena Jennette and Darryl Austin were
               comprised [sic] by the intentional acts of Detective Scarcella which
               lead to the extinguishment of the judgment and sentence in those
               cases by the decision of the District Attorney’s Office. In each of
               those cases, Detective Scarcella procured identification testimony
               that was false and was predominantly the basis for their conviction.

State v. Hargrove, 2015 N.Y. Misc. LEXIS 3691, at *16-17 (N.Y. Sup. Ct. Kings Cty. Apr. 14,

2015). Justice Simpson repeated these statements verbatim in her decision in the Bunn case. See

Bunn Decision at 13. She further wrote in the Bunn case: “Detective Scarcella has been found to

have engaged in a pattern and practice at the time the instant case was investigated and litigated

to have gotten witnesses to lie and provide false testimony concerning the identification of the

accused in those cases.” Id. at 15.

               These statements are not accurate and lack a factual basis. Whether Det. Scarcella

engaged in intentional misconduct in the Hamilton case is an open question that will be tried

before a jury in this Court at the trial scheduled to start on November 12, 2019. No finding with

any factual basis has been made in any judicial proceeding to date that Det. Scarcella did

anything improper in connection with Hamilton’s case. Nor has there been any such finding by



       8
         The Guardian, “New York woman convicted of manslaughter in 1998 is exonerated”,
Feb. 23, 2016
<https://www.theguardian.com/us-news/2016/feb/23/new-york-manslaughter-vanessa-gathers>


                                                 14
CRU. As discussed above, CRU agreed to vacate Hamilton’s conviction because it found that

Smith’s testimony concerning how the shooting transpired was inconsistent with the crime scene

evidence and the medical evidence (all of which was available to Hamilton at his trial). It did not

find that Det. Scarcella had done anything illegal or improper in connection with the case.

               Justice Simpson’s statements concerning the cases of David Ranta, Robert Hill,

Alvena Jennette and Darryl Austin similarly lack a factual basis. While allegations of

wrongdoing have been made against Det. Scarcella in connection with these cases, none of the

allegations have been proven. No finding with any factual basis has been made in any judicial

proceeding or by CRU that Det. Scarcella did anything improper in connection with any of these

cases. As the KCDA stated in an affirmation filed in opposition to Shawn Williams’ motion to

vacate his conviction:

               The Conviction Review Unit of the Kings County District
               Attorney’s Office (“C.R.U.”) has completed review of forty-one
               other cases in which Detective Scarcella was involved in the police
               investigation. In thirty-four of those forty-one cases, the District
               Attorney’s Office has concluded that it will defend the conviction.
               In the other seven of those forty-one cases, the District Attorney’s
               Office has consented to vacatur of the judgment of conviction. In
               each of those forty-one cases, the decision of the District
               Attorney’s Office regarding whether to defend the conviction or
               consent to vacatur was based on consideration of all of the facts
               and circumstances of the case. In each of the seven cases in which
               Detective Scarcella was involved in the police investigation and in
               which the District Attorney’s Office has consented to vacatur of
               the judgment of conviction – namely, the cases of Robert Hill,
               Darryl Austin, Alvena Jennette, Roger Logan, Vanessa Gathers,
               Carlos Davis, and Derrick Hamilton – the decision to consent to
               vacatur was for reasons not related to any alleged misconduct by
               Detective Scarcella. In addition, in another case in which
               Detective Scarcella was involved in the police investigation – the
               case of David Ranta – the District Attorney’s Office . . . also
               consented to vacatur of the judgment of conviction; but in that


                                                15
               case, too, the decision to consent to vacatur was for reasons not
               related to any alleged misconduct by Detective Scarcella.

(Affirmation in Opposition to Motion to Vacate Judgment (by Assistant District Attorney Seth

M. Lieberman) dated May 15, 2017, filed in the case of People v. Williams, N.Y. Sup. Ct., Kings

Cty., Indict. No. 11731/93, at ¶ 49 (emphasis added). Copies of relevant pages of this

affirmation are attached as Exhibit A to the Declaration of Bryan Ha submitted herewith). It

bears noting again here that the KCDA, independently of Det. Scarcella, interviewed and vetted

and approved the use of Teresa Gomez as a witness in the Robert Hill, Alvena Jennette and

Darryl Austin cases. The KCDA, after vetting her (and perhaps even polygraphing her), deemed

her reliable and authorized her to testify. There has never been any finding that Det. Scarcella

did anything wrong in bringing Gomez to the KCDA as a witness (for the KCDA to interview

and vet and approve or disapprove as it deems fit).

               In short, contrary to what Justice Simpson wrote, it has not “been established” that

Det. Scarcella engaged in intentional misconduct in Hamilton’s case and in the cases of David

Ranta, Robert Hill, Alvena Jennette and Darryl Austin. None of the allegations of misconduct in

these cases have been proven. Det. Scarcella has consistently denied all the allegations made

against him in these and other cases.9

               As for the civilian complaints in the Disciplinary Records, none of them has any


       9
          Justice Simpson also wrote that Det. Scarcella appeared on the Dr. Phil Show in 2007
and “stated on the show that there were no rules when it came to prosecuting homicide cases and
that he did not play by the rules”, and concluded that “[t]his statement indicates an
acknowledgment of a lack of disregard [sic] for rules.” Hargrove, 2015 N.Y. Misc. LEXIS 3691
at *14-15. However, Det. Scarcella also stated on the show that he would do anything “within
the law” to get a confession or get someone to cooperate. This statement, which provided
important context for his other statements, was not mentioned in Justice Simpson’s decision.
<https://www.drphil.com/slideshows/false-confessions-louis/>

                                                 16
probative value either. Of all the complaints brought against Det. Scarcella from 1974 through

1999 (when he retired from the NYPD), only one was substantiated with charges. He was

cleared of those charges after a departmental trial. He was also cleared and found not liable in

the § 1983 action that was brought based on those charges. None of the complaints has any

relevance here.

               Finally, as noted above, the OSI investigation of alleged tampering with the

Regents exam at Cobble Hill High School occurred more than fourteen years ago. That

investigation has nothing to do with this case. It is completely unrelated to any police work that

Det. Scarcella performed as a member of the NYPD. It has no probative value here.

               In sum, the Other Bad Acts Evidence that Hamilton is seeking to use against Det.

Scarcella consists mainly of unproven allegations that have no probative value whatsoever.

       2.      The Risks Of Unfair Prejudice And Other Harms Substantially
               Outweigh Any Probative Value That The Other Bad Acts Evidence
               Can Possibly Have

               Any minuscule probative value that the Other Bad Acts Evidence can possibly

have is substantially outweighed by the risk of unfair prejudice to Det. Scarcella, confusing the

issues, misleading the jury, undue delay, and wasting time.

               “Unfair prejudice” has been defined as “an undue tendency to suggest decision on

an improper basis, commonly, though not necessarily, an emotional one.” Old Chief v. United

States, 519 U.S. 172, 180 (1997) (citation and quotation marks omitted). An example of that is

“a jury’s ‘generalizing a defendant’s earlier bad act into bad character and taking that as raising

the odds that he did the later bad act now charged’[.]” United States v. McCallum, 584 F.3d 471,

476 (2nd Cir. 2009) (quoting Old Chief, 519 U.S. at 180-81). “The danger is that once the jury is


                                                 17
told of the defendant's other crimes, the jury will impermissibly infer that he is a bad man likely

to have committed the crime for which he is being tried.” Benedetto, 571 F.2d at 1248-49. “The

prejudicial effect may be created by the tendency of the evidence to prove some adverse fact not

properly in issue or unfairly to excite emotions against the defendant.” United States v. Figueroa,

618 F.2d 934, 943 (2nd Cir. 1980).

               “[T]he strength of the evidence establishing the similar act is one of the factors the

court may consider when conducting the Rule 403 balancing.” Huddleston v. United States, 485

U.S. 681, 689 n.76 (1988). “The Second Circuit has held that unsubstantiated complaints are not

sufficiently probative to outweigh the potential for unfair prejudice under Rule 403.” Bermudez

Decision p. 17; see Hardy v. Town of Greenwich, 629 F.Supp.2d 192, 197-98 (D. Conn. 2009)

(“Nor will the Court allow this trial to be sidetracked by several mini-trials on the veracity of

civilian complaints that have been investigated and found to be of no substance.”) (citation

omitted).

               Here, the Other Bad Acts Evidence is certain to have an unfairly prejudicial effect

on Det. Scarcella. It is plain that Hamilton will use the evidence to paint Det. Scarcella as a

“rogue cop” who routinely framed innocent people by fabricating confessions and coercing

witnesses to give false testimony. A jury will inevitably infer from this evidence that Det.

Scarcella is a bad cop and a bad person likely to have done the same thing in this case.

Moreover, given the anti-police bias prevalent in today’s society and the common perception that

the police often abuse their power and authority, this evidence – essentially a parade of

sensational, inflammatory allegations – will inflame the jury and excite the jury’s emotions

against Det. Scarcella, thus further “raising the odds that” it will find against him on an improper


                                                  18
basis.

               The Other Bad Acts Evidence also presents risks of other harms in addition to

unfair prejudice, namely, confusing the issues, misleading the jury, undue delay, and wasting

time. Hamilton is seeking to present other acts evidence from at least fifteen unrelated criminal

cases, as well as evidence from the OSI investigation and from the Disciplinary Records. If

admitted at trial, this evidence, especially the evidence concerning the allegations of misconduct

in the unrelated criminal cases that each has its own unique and complex set of facts, will likely

mislead and confuse the jury, waste time, and unduly delay the trial. For the jury to properly

evaluate the allegations of misconduct in each of these unrelated cases, “the particular details of

each [case] . . . must be before the jury. Opening up this area thus invites detailed inquiries,

denials, and explanations, likely to lead to multifariousness and a confusion of issues.” Outley v.

City of New York, 837 F.2d 587, 595 (2nd Cir. 1988). Essentially, there will be at least fifteen

“mini-trials” conducted within the trial that will take weeks if not months to complete. The jury

will be bombarded with voluminous exhibits and testimonies from a multitude of witnesses in

each of these mini-trials and have to decide whether misconduct occurred as alleged in each case.

It will be completely sidetracked from the issues in this case.

               In these circumstances, it is clear that the risks of unfair prejudice and other harms

substantially outweigh any probative value that the Other Bad Acts Evidence can possibly have.

As discussed above, this evidence consists mainly of unproven allegations that have no probative

value whatsoever.

               For all the reasons set forth above, Hamilton should be precluded from presenting

any of the Other Bad Acts Evidence at trial.


                                                  19
                                                 POINT II

                 HAMILTON SHOULD BE PRECLUDED FROM CALLING
                  ANY WITNESS ON HIS IMPEACHMENT WITNESS LIST
                  AND USING ANY OTHER EXTRINSIC EVIDENCE FOR
                 IMPEACHMENT PURPOSES UNDER FED. R. EVID. 608(b)

                Hamilton should be precluded from calling any witness on his impeachment

witness list to testify at trial and introducing at trial any other extrinsic evidence of other bad acts

for impeachment purposes under Fed. R. Evid. 608(b).

                Rule 608(b) provides, in pertinent part, that “extrinsic evidence is not admissible

to prove specific instances of a witness’s conduct in order to attack or support the witness’s

character for truthfulness.” Specific instances of a witness’s conduct may only be inquired into

“on cross-examination . . . if they are probative of the character for truthfulness or untruthfulness

of . . . the witness[.]” Fed. R. Evid. 608(b).

                Here, in the Revised Proposed Joint Pre-Trial Order (“JPTO”) filed on June 6,

2019 (ECF Doc. #137), Hamilton listed the following individuals as impeachment witnesses:

David Ranta, Vanessa Gathers, Alvena Jennette, Robert Hill, Jabbar Washington, Shawn

Williams, John Bunn, Rosean Hargrave, Shabaka Shakur, and Sundhe Moses. See JPTO, pp. 21-

23 (“Plaintiff’s Impeachment Witness List”). These witnesses are expected to testify about the

allegations of misconduct they made against Det. Scarcella in their respective cases. However,

“such testimony, if intended for impeachment purposes, runs afoul of the rule against

introduction of extrinsic evidence of prior bad acts” under Fed. R. Evid. 608(b). United States v.

Scotti, 47 F.3d 1237, 1248 (2nd Cir. 1995).

                Accordingly, Hamilton should be precluded from calling any of the witnesses on



                                                   20
his impeachment witness list to testify at trial. He should also be precluded under Rule 608(b)

from introducing any other extrinsic evidence to prove any other bad act by Det. Scarcella for

impeachment purposes.

                                            POINT III

                      HAMILTON SHOULD BE PRECLUDED FROM
                      INTRODUCING ANY EVIDENCE THAT WAS
                     NOT PREVIOUSLY PRODUCED IN DISCOVERY

               Hamilton’s exhibit list in the JPTO includes numerous documents that were not

previously produced in discovery. Hamilton should be precluded from introducing these

documents at trial. See Rosen v. Brookhaven Capital Mgmt., Co. Ltd., 194 F.Supp.2d 224, 232

(S.D.N.Y. 2002) (enforcing order precluding defendants from “offer[ing] at trial any documents

relating to Brookhaven’s trading in Egghead stock which were not previously produced in

discovery” and precluding witnesses from “testify[ing] about any transactions referred to in

documents that should have been produced but were not”).

               The documents on Hamilton’s exhibit list that have not been produced, and that

Hamilton should therefore be precluded from introducing at trial, include the following:

        Ex#     Description

        28      Scarcella Sundhe Moses Testimony 5/18/17 & 5/26/17
                Robles, Frances, Review of 50 Brooklyn Murder Cases Ordered, The
        32      New York Times, May 11, 2013
                Robles, Frances, In Confession Detective Took, Shared Phrases, The
        33      New York Times, June 13, 2013
                Robles, Frances, Murder Witness Says Police Coached Lie in 1995,
        34      The New York Times, October 3, 2013
        36      Videotaped interview of Scarcella on Dr. Phil show
        37      Audio of David Ranta Line-up
        38      Selected Scarcella Articles
        41      McAlary, Mike, N.Y. DAILY NEWS, Token Booth Cop Growing Up


                                                21
Ex#   Description

      Fast, Nov. 20, 1996
42    Flynn, Sean, GQ, Brooklyn’s Baddest, August 4, 2014
      Barry C. Scheck, Conviction Integrity Units Revisited, 50 Ohio St.
43    J.C.L. 705, 720-22 (2017)
      Hamm, Theodore, THE DAILY BEAST, The Crack-Era Cop Who
      Locked Up the Innocent in NYC,
44    Sept. 3, 2017
      Fanelli, James and Marcius, Chelsia Rose, N.Y. DAILY NEWS, Dirty
      Detective Louis Scarcella insists, ‘I’ve done nothing wrong,’ despite
45    sending 13 wrongfully convicted people to jail, May 20, 2018
      Powell, Michael and Otterman, Sharon, N.Y. TIMES, Jailed Unjustly
46    in the Death of a Rabbi, Man Nears Freedom, March 20, 2013
      Robles, Frances, N.Y. TIMES, Several Murder Confessions Taken by
48    Brooklyn Detective Have Similar Language, June 12, 2013
      Clifford, Stephanie, N.Y. TIMES, Conviction to Be Cleared in 1991
49    Brooklyn Murder Case, Jan. 5, 2015
      Surico, John and Clifford, Stephanie, N.Y. TIMES, Judge Orders
50    Shabaka Shakur Freed From Prison After 27 Years, June 4, 2015
      Robles, Frances and Clifford, Stephanie, N.Y. Times, 3 Are
      Exonerated of Murder in Cases Tied to a Discredited Detective, May
51    5, 2014
      Press Release: Brooklyn D.A. Moves to Vacate the Wrongful
      Conviction of Vanessa Gathers Tried for Murder – Convicted of
      Manslaughter – Spent 10 Years in Prison; First Woman Exonerated by
52    Conviction Review Unit, February 23, 2018
54    Brooklyn DA Chart of Conviction Review Unit Exonerations
      Feuer, Alan, N.Y. TIMES, Citing Ex-Detective’s ‘Malfeasance,’ Judge
      Overturns Conviction in ‘91
55    Brooklyn Murder, Nov. 29, 2016
      Santora, Marc and Schweber, Nate, N.Y. TIMES, Man Convicted in
      Murder Investigated by Scarcella
56    is Ordered Freed, Apr. 14, 2015
      Eustachewich, Lia and Saul, Emily, N.Y. POST, Another victim of
      disgraced cop will have all charges
57    dismissed, May 14, 2018
      Clifford, Stephanie, N.Y. TIMES, Court and Brooklyn District
58    Attorney’s Office Revisit 2 Contested Convictions, Sept. 16, 2014
      Powell, Michael, N.Y. TIMES, With Lives and Careers Destroyed,
59    Asking: Who Watches the Investigators?, Mar. 25, 2013
      Barshad, Amos, NEW YORK MAGAZINE, Infamous Cop Louis
60    Scarcella Gets a Hero’s Reception, Oct. 12, 2017


                                    22
        Ex#     Description

                Feuer, Alan, N.Y. TIMES, Despite 7 Scrapped Convictions,
        61      Prosecutors Say Ex-Detective Broke No Laws, May 25, 2017
                Clifford, Stephanie, N.Y. Times, Judge Voids Murder Convictions for
                3 Half Brothers Linked to
        67      Brooklyn Detective, May 6, 2014
                Clifford, Stephanie, N.Y. TIMES, Another Man Freed as Brooklyn
                District Attorney’s Office Reviews
        68      Cases, June 3, 2014
        69      Scarcella Nelson Cruz 440 Testimony
        71      Sundhe Moses 440 Hearing Testimony of Louis Scarcella
        75      Scarcella Testimony James Jenkins, March 2, 1988
        76      James Jenkins 440 Brief and exhibits
        78      David Ranta Verified 8-b Claim
        79      Shabaka Shakur 440 Motion and Exhibits
        80      Jabbar Washington Scarcella Testimony, July 12, 2017
        81      Shawn Williams 440 Affirmation and Exhibits
        82      Linwood Wright 440 Motion and Exhibits
        83      Jabbar Collins Verified 8-b Claim
        84      Hargrave Appellants’ Appendices Vol. I-II
        85      Robert Hill Verified 8-b Claim
        86      Proceedings in Alvena Jenette and Darryl Austin, May 6, 2014
                Trial Testimony of Theresa Gomez in PSNY v. Darryl Austin and
        88      Alvena Jennette, July 18 and 21, 1988
        89      Roger Logan 440 Materials
        90      John Bunn 440 Materials

                                              POINT IV

                      HAMILTON SHOULD BE PRECLUDED FROM
                  INTRODUCING EVIDENCE OR MENTIONING THAT
                 DET. SCARCELLA MAY BE INDEMNIFIED BY THE CITY

                Det. Scarcella may and should be indemnified by the City for any potential

liability he may have in this case. However, any reference to such potential indemnification by

Hamilton in front of the jury at trial will only serve to unfairly prejudice Det. Scarcella.

Accordingly, Hamilton should be precluded from introducing evidence of or mentioning such

potential indemnification at trial. See Mathie v. Fries, 121 F.3d 808, 816 (2nd Cir. 1997)


                                                  23
(evidence of an indemnification agreement relevant only if the defendants present evidence of

their personal financial resources at trial); Jean-Laurent v. Wilkinson, 2009 U.S. Dist. LEXIS

20472, *8 (S.D.N.Y. Mar. 13, 2009) (precluding evidence of potential indemnification of police

officers by the City).10

                                              POINT V

                   JOINDER IN CO-DEFENDANTS’ MOTIONS IN LIMINE

                Det. Scarcella adopts by reference and joins in any other motions in limine filed

by his co-defendants in this action to the extent such motions are applicable to him, including but

not necessarily limited to any motion in limine to preclude the expert testimony of Joseph A.

Pollini of Police Expert, Inc.

                                          CONCLUSION

                For the foregoing reasons, the Court should grant the instant motion and issue an

order: (1) precluding plaintiff Hamilton from:

                (a) introducing at trial any evidence of other bad acts against Det. Scarcella under

                Fed. R. Evid. 404(b);

                (b) calling any witness on his impeachment witness list to testify at trial and

                introducing at trial any other extrinsic evidence of other bad acts for impeachment

                purposes under Fed. R. Evid. 608(b);

                (c) introducing at trial any evidence that was not previously produced in

                discovery; and



        10
         Det. Scarcella otherwise fully reserves his right to pursue any and all indemnification
claims against the City if circumstances warrant upon the conclusion of this jury trial.

                                                  24
               (d) introducing evidence or mentioning at trial that Det. Scarcella may be

               indemnified by the City for any potential liability he may have in this case; and

       (2) granting such other and further relief as the Court deems just and proper.11

Dated: New York, New York
       July 26, 2019


                                                       Respectfully submitted,

                                                       LAW OFFICE OF
                                                       RICHARD E. SIGNORELLI

                                               By:
                                                       /s/ Bryan Ha
                                                       /s/ Richard E. Signorelli
                                                       __________________________
                                                       Bryan Ha (cellular: 646-245-7443)
                                                       Richard E. Signorelli
                                                       52 Duane Street, 7th Floor
                                                       New York, NY 10007
                                                       Telephone:     212 254 4218
                                                       Facsimile:     212 254 1396
                                                       bhanyc@gmail.com
                                                       rsignorelli@nycLITIGATOR.comK
                                                       www.nycLITIGATOR.comK

                                                       Attorneys for Defendant
                                                       Detective Louis Scarcella (Ret.)




       11
          As noted, Det. Scarcella also adopts by reference and joins in any other motions in
limine filed by his co-defendants in this action to the extent such motions are applicable to him.

                                                 25
